PER CURIAM.
The petition for belated appeal is granted. Trowell v. State, 706 So.2d 332, 337 (Fla. 1st DCA 1998), approved by State v. Trowell, 739 So.2d 77 (Fla.1999). Petitioner shall be allowed a belated appeal from the December 30, 2009, judgments and sentences, in Santa Rosa County Circuit Court case numbers 09000510CFMA, 09000524CFMA, 09000525CFMA, 09000526CFMA, and 09000527CFMA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(e)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
LEWIS, CLARK, and MARSTILLER, JJ., concur.